Citation Nr: 1122280	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-08 675	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a right arm condition.

4.  Entitlement to service connection for heart disease, including irregular heartbeat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1999.

This case arises to the Board of Veterans' Appeals (hereinafter: the Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for bilateral ankle disorders, a right arm disorder, and a heart condition. 

In January 2009, the Board remanded the case for a hearing.  In December 2009, the Board remanded the case for a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has sent evidence directly to the Board that indicates good cause for failure to report for her recently-scheduled-and missed-VA examinations.  Thus, her examinations should be re-scheduled.  

In March 2011, the Veteran's representative argued that the Naval Medical Center in Portsmouth, Virginia, has archived pertinent medical records to the NPRC and although VA has requested these records from the National Personnel Records Center (hereinafter: NPRC), NPRC has not responded.  The representative requests that another attempt be made to obtain the records from NPRC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make another attempt to obtain any relevant service treatment reports from NPRC.  If the request for records yields none, that fact should be documented in the claims files.

2.  After the above development has been completed, the VA examinations that were recently scheduled and missed should be rescheduled. 

3.  The AMC or RO should undertake any additional development suggested by the examination findings and opinions. 

4.  Following completion of the foregoing, the AMC or RO should review the claims files and ensure that all of the above mentioned development has been completed.  If any development is incomplete or deficient, appropriate corrective action is to be implemented.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all action taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
Failure to report for a scheduled VA examination, without good cause, could have adverse consequences on the claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


